Dismissed and Memorandum Opinion filed December 23, 2004








Dismissed and Memorandum Opinion filed December 23,
2004.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-01047-CR
____________
 
COTTON LYLE
GIFFORD, Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 9
Harris County, Texas
Trial Court Cause No. 1227213
 

 
M E M O R A N D U M   O P I N I O N
After he waived trial by jury, appellant was convicted on
September 8, 2004 of the offense of assault and was sentenced 270 days’
confinement in the Harris County Jail. 
No timely motion for new trial was filed.  Appellant’s notice of appeal was not filed
until October 14, 2004.




A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed December 23, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish — Tex. R. App. P. 47.2(b).